EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-141159, filed on 31st Jul. 2019.

Allowable Subject Matter

3.	Claims 1-15 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

Park et al. (US PGPub./Pat. 11258935) teach a dual image sensor. The dual image sensor according to one embodiment of the present invention includes first and second image sensor modules mounted on a printed circuit board, wherein the first image sensor module includes a first housing mounted on the printed circuit board; a first image sensor mounted on the printed circuit board and formed on a first surface of the first housing; and a first lens formed on a second surface of the first housing, and the second image sensor module includes a second housing mounted on the printed circuit board; a second image sensor mounted on the printed circuit board and formed on a first surface of the second housing; a second lens formed on a second surface of the second housing; and a quantum dot layer formed between the second image sensor and the second lens and absorbing ultraviolet light and emitting visible light converted from the absorbed ultraviolet light.

OSHIO et al. (US PGPub./Pat. 20210180769) teach light-emitting apparatus includes: a first phosphor layer including a first phosphor composed of an inorganic phosphor activated by Ce.sup.3+; and a second phosphor layer including a second phosphor composed of an inorganic phosphor activated by Ce.sup.3+ and different from the first phosphor. The second phosphor layer is provided so as to be spaced apart from the first phosphor layer. The light-emitting apparatus further includes: an optical filter provided between the first phosphor layer and the second phosphor layer; and an excitation source that emits light that excites at least one of the first phosphor and the second phosphor. The second phosphor has light absorption characteristics of absorbing at least a part of first fluorescence emitted by the first phosphor. The optical filter reflects at least a part of the first fluorescence emitted by the first phosphor, and allows passage of second fluorescence emitted by the second phosphor.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a lighting device including 

“…emits light having a light emission peak wavelength in a range of 780 nm or more and 1,600 nm or less, and a cut filter that blocks light in a wavelength range of 870 nm or less, wherein the first fluorescent material contains a fluorescent material having a composition of rare earth aluminate containing Ce and Nd.” (Claim 1), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571)270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628